Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejection under section 112(a) is maintained.  As applied to any new claims, the rejection is necessitated by Applicant’s amendment adding the new claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-11, 15-20, 22-26, 52-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

To satisfy the written-description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the inventor possessed the claimed invention at the time of filing. Vas-Cath, 935 F.3d at 1563; see also Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997) (patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention”); In re Gosteli, 872 F.2d 1008, 1012 (Fed. Cir. 1989) (“the description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed”).
With regard to the recited genus of single domain antibody-urease conjugates wherein the single domain antibody has specificity to CEACAM6, the following applies:
Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010) states that “...a generic claim may define the boundaries of a vast genus of chemical compounds...the question may still remain whether the specification, including the original claim language, demonstrates that the applicant invented species sufficient to support a claim to a genus”. See page 1171.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
See also Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a “laundry list” disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species.
Amgen, Inc. v. Chugai Pharmaceutical Co., Ltd., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) states that “it is well established in our law that conception of a chemical compound requires that the inventor be able to define it so as to distinguish it from other materials, and to describe how to obtain it”.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or structural features common to the members of the genus, which features constitute a substantial portion of the genus, so that one of skill in the art can “visualize or recognize” the members of the genus (Emphasis added). Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
 A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species 
In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus. At section B(i), the court states, "An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention."
usually indicate with specificity what the generic claims encompass. One skilled in the art can distinguish such a formula from others and can identify many of the species that the claims encompass. Accordingly, such a formula is normally an adequate description of the claimed genus.” Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). (emphasis added).   There is no such specificity here, nor could one skilled in the art identify any particular compound encompassed by the claims. To the contrary, the specification states that the claimed compounds are derived from the recited substituents.
Here, Applicant desires patent protection for single domain antibody-urease conjugate wherein the single domain antibody has specificity to CEACAM6. However, in view of the above, the specification does not provide adequate written description of the claimed genus of the conjugates with a single domain antibody has specificity to CEACAM6. Specifically, Applicant fails to disclose any other conjugates with single domain antibodies, besides those covered SEQ ID NO: 1, which does not represent the substantial variety covered by the genus of conjugates.
With regard to the functional definition “specificity of CEACAM6”, the specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116) because the specification contains almost no information by which a person of ordinary skill in the art would understand that the inventors possessed the all of the recited conjugates. At best, it simply indicates that one should test an inordinate number of single domain antibodies especially those single domain antibodies that can form urease conjugates with the recited conjugation ratios, see In re ’318 Patent Infringement Litigation, 583 F.3d 1317, 1327 (Fed. Cir. 2009) (“[A]t the end of the day, the specification, even read in light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient.”).

The Examiner acknowledges that a working example or exemplified embodiment is not necessarily a requirement for description. However, where a generic claim term is present in a claim, as in the present application, and defined only by functional characteristics, the specification must convey enough information, e.g., via sufficient representative examples, to indicate invention of species sufficient to constitute the genus. Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 967 2 (Fed. Cir. 2002). The written description requirement “requires a description of an invention, not an indication of a result that one might achieve if one made that invention.” Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997); see also Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1350 (Fed. Cir. 2013) (“A patent...‘is not a reward for the search, but compensation for its successful conclusion.’ ... For that reason, the written description requirement prohibits a patentee from ‘leaving it to the ... industry to complete an unfinished invention.’” (citations omitted)).


Applicant points to areas of the Specification that merely regurgitate the claimed conjugates.  However, these parts of the Specification fail to exemplify species falling within the scope of the genus, namely, those single domain antibodies that can form urease conjugates with the recited conjugation ratios.  On the contrary, only 1 kind of sd antibody was used with conjugation ratios of 8-11 were prepared:

    PNG
    media_image1.png
    89
    555
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    193
    600
    media_image2.png
    Greyscale

This does not satisfy the scope of those single domain antibodies that can form urease conjugates with the recited conjugation ratios covered by the rejected claims.
	

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11 and 15-26, 52-55 are rejected under 35 U.S.C. 103 as being unpatentable over CA 2908475 (CA 475) or CA 2877505 (collectively “Canadian patents”) in view of Chao, Drug Development & Delivery, January 2011, Vol. 11, No.1 (Chao) in further view of Cheng et al., European Journal of Cancer (2014) 50, 713-721 (Cheng) and U.S. Patent No. 7,872,105 to Mackenzie et al. (Mackenzie).

The Canadian patents teach preparation of urease-antibody conjugates.  The antibodies used for conjugation, including single domain antibodies are contemplated, see CA ‘475:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The Canadian patents teach multiple conjugation sites:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

The Canadian patents may fail to explicitly teach compositions substantially free of unconjugated urease.  However, the Canadian patents teach purification of the conjugates via size exclusion:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


See also page 51+ of CA ‘505:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


In this way, compositions of the conjugates substantially-free of urease seem to be within the purview of those of ordinary skill.  This same argument was made in the Written Opinion of the counterpart PCT application (“[the Canadian patents] both explicitly teach methods of preparing antibody-urease conjugates comprising combining an activated antibody and the urease and increasing the pH of the reaction mixture to pH 8.0-8.3. The methods taught in these documents differ from the subject matter explicitly defined in the present claims is that [the Canadian patents] both explicitly teach purification by size exclusion chromatography. The need for such a purification step simply rest of the optimization of the conjugation reaction (i.e. selection of appropriate solvent, temperature, pH, etc.) and such optimization falls within the scope of the abilities of the person skilled in the art. In view of the broad scope of the present claims (which define this optimization in terms of the effect to be achieved), an inventive step cannot be acknowledged.”).
Moreover, the examiner joins Chao , describing urease toxicity and the requirements of targeting specificity, therefore providing a reason to minimize unbound urease in pharmaceutical compositions: “Because DOS47 [urease] activity is potentially toxic to any cell in the body, the molecule must have a targeting mechanism that very  specifically targets the tumor cell type of interest.”.  
Chao also teaches treating NSCLC by targeting CEACAM6, see page 70.
In this way, those of ordinary skill would have preparing an antibody-urease composition substantially free of unconjugated urease for the purpose of providing a pure pharmaceutical composition.  Specifically, the Canadian patents teach the recited 
The claims also require that the antibody is a single domain antibody.  The Canadian patents and Chao may fail to explicitly teach this embodiment.  However, it is for that proposition that the examiner joins Chen and Mackenzie.  Specifically, Cheng teaches a single domain antibody against CEACAM6, which inhibits proliferation, migration, invasion and angiogenesis of pancreatic cancer cells:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

The recited IC50 values are taught:

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

Moreover, Mackenzie teaches that the instant single domain antibody of SEQ ID NO: 1 is particularly preferred:

    PNG
    media_image11.png
    127
    365
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    145
    358
    media_image12.png
    Greyscale

Note: SEQ ID NO:1 of Mackenzie corresponds with 100% similarity with the instant single domain antibody with specificity for CEACAM6 comprising SEQ ID NO: 1.



In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994)”).  Indeed the CA references dos not expressly teach that sd antibodies will not work.
Rather, as outlined in the above rejection, the combination of references provide a reasonable expectation that sd antibodies can successfully prepare the recited conjugates.  Specifically, Cheng teaches a single domain antibody against CEACAM6, which inhibits proliferation, migration, invasion and angiogenesis of pancreatic cancer cells; and Cheng specifically identifies the sd antibodies recited in the claim.  In this manner, the combination of references provides reason to use the sd antibodies, and moreover, a reasonable expectation that the sd antibodies can successfully be used to prepare the recited conjugates.  
Therefore, the rejection is maintained.



.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-11 and 15-26, 52-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
 Claims 1-4, 8-14, 16, 19, 20, 23, 27-30, 33, 34 of copending Application No. 14/783153 (this is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented);;
Claims 5, 6, 17, of U.S. 7264800; and
Claims 5 of U.S. 9296819.
All in view of the Canadian patents and Chao, Drug Development & Delivery, January 2011, Vol. 11, No.1 in further view of Cheng et al., European Journal of Cancer (2014) 50, 713-721 (Cheng) and U.S. Patent No. 7,872,105 to Mackenzie et al. (Mackenzie) (cited above).

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642